            Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 1 of 15




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


SYNQUILA WILLIAMS,                              )
                                                )
             Plaintiff,                         )
                                                )      Civil No. 1:17-cv-2323
    v.                                          )
                                                )     Magistrate Judge Schwab
CORRECT CARE SOLUTIONS, et. al,                 )
                                                )
             Defendants.                        )
                                                )

     PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR LEAVE TO FILE
                        AMENDED COMPLAINT

    I.       INTRODUCTION

         Plaintiff Synquila Williams, a woman incarcerated in the State Correctional

  Institution at Muncy (“SCI Muncy”), filed this lawsuit pro se alleging violations of

  her rights under the First and Eighth Amendments of the United States Constitution.

  Defendants Correct Care Solutions, Noel, Burdette, LeClerc, and Slovova (“Medical

  Defendants”) continuously failed to provide adequate medical care to Ms. Williams

  for several years. As a result, Ms. Williams’ diabetes has remained poorly

  controlled, her diabetic neuropathy has worsened causing increasing pain, tingling,

  numbness, and swelling in her legs and feet, and she has endured years of

  gastrointestinal issues. Ms. Williams also brings a retaliation claim against

  Defendant Donnarumma who harassed and retaliated against her over several

                                            1
         Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 2 of 15




months causing severe mental and physical anguish.

     Ms. Williams seeks to amend the complaint to remove Defendant Stark as a

Defendant, add Defendants Noel, Burdette, LeClerc, and Slovova to her Eighth

Amendment claim and provide additional clarity and detail to both her First and

Eighth Amendment claims now that she is represented by Counsel.

   II.    STATEMENT OF FACTS

     Ms. Williams was diagnosed with Type II Diabetes in 2015, while incarcerated

at SCI Muncy. ECF No. 82-1, p. 5. Since her diagnosis, Defendants have failed to

properly treat her condition, which has resulted the development and worsening of

diabetic neuropathy as well as other damage to her health. Id. at 8-10. Defendants have

repeatedly failed to ensure that Ms. Williams received appropriate medications to

control her blood sugar. Id. Defendants have also failed to treat her diabetic

neuropathy. Id. at 10-16. Due to this, Ms. Williams’ diabetic neuropathy has worsened,

and she experiences increasing pain, tingling, numbness, and swelling in her legs and

feet and fears of losing a toe due to continued untreated infections. Id. at 17-18. Despite

seeking the help of Defendants on numerous occasions, Ms. Williams has received the

same, ineffective care.

     Moreover, Ms. Williams has suffered from inadequate care for her stomach pain

and severe constipation throughout her time at SCI Muncy. ECF No. 1, p. 2-3; ECF

No. 82-1, p. 20. Following her initial visit in May 2016, Ms. Williams was seen for

                                            2
            Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 3 of 15




her pain ten times, including two stays in the infirmary. ECF No. 82-1, p. 20-22. None

of the treatment she received has alleviated her pain and Defendants have never

diagnosed the cause of her continued suffering. Id. at 20-23.

     Ms. Williams had a history of conflict with Defendant Donnarumma and a fellow

correctional officer who denied her privileges without reason, such as use of the

common room, shower, or phone access. ECF No. 1, p. 3; ECF No. 82-1, p. 23. Ms.

Williams filed multiple complaints relating to this ongoing harassment. ECF No. 82-

1, p. 23. In August 2017, Ms. Williams was sexually harassed by her cellmate, who

threatened to sexually assault Ms. Williams. ECF No. 82-1, p. 23-24. Ms. Williams

immediately notified Defendant Donnarumma, but he laughed at her and refused to

file a PREA report as required by DOC policies. ECF No. 1 p. 2; ECF No. 82-1, p. 24.

Two days later, Ms. Williams’ cellmate sexually assaulted her. ECF No. 1, p. 2-3; ECF

No. 82-1, p. 25. Although Ms. Williams’ cellmate was then removed from the cell, she

remained on the same unit, allowing her to physically assault Ms. Williams in the food

line. Id.

     Following that second attack, Ms. Williams was rolling a cigarette in the common

room and Defendant Donnarumma told her to stop. Id. at 25. When Ms. Williams

objected, the situation escalated, resulting in Defendant Donnarumma using excessive

force to handcuff her, slamming her head into the table, which gave her a swollen face

and a split lip. Id. Ms. Williams was then put in the Restricted Housing Unit for 30

                                          3
          Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 4 of 15




days and never received the commissary items she had ordered. Id. Defendant

Donnarumma’s actions were acts of retaliation against Ms. Williams for her

complaints of harassment and reporting that he refused her request to file a PREA

report, thus violating her First Amendment rights.

   III.   PROCEDURAL HISTORY

    Plaintiff Williams filed her original complaint as a pro se litigant on December

18, 2017, using the basic form provided by the court to lay out her initial claims of

deliberate indifference to medical care, harassment, and retaliation. ECF No. 1. Along

with her complaint, Ms. Williams filed a Motion for In Forma Pauperis status, in

which she reiterated the seriousness of her medical claims and the lack of treatment

she was receiving. ECF No. 2. That same day Ms. Williams also filed a Motion to

Appoint Counsel, in which she detailed her medical claims and explained that Medical

Defendants were failing to treat her diabetes, gastric issues, and diabetic neuropathy.

ECF No. 4, p. 2.

    On April 20, 2018, Ms. Williams filed a Letter requesting help from the court in

which she reiterated the continuing lack of medical care she was receiving. ECF No.

34. Defendants filed a Motion to Dismiss on March 5, 2018, ECF No. 23, 25, which

the Court denied in part and granted in part on August 15, 2019. ECF No. 39.

    Ms. Williams attempted to amend her complaint by filing a Motion to Supplement

Complaint on October 7, 2019. ECF No. 49-1. In her attached Supplemental

                                           4
         Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 5 of 15




Complaint, Ms. Williams again emphasized her serious medical needs and the lack of

treatment she was receiving for her diabetes, diabetic neuropathy, and gastric issues.

Id. at 8, 12-13. She also detailed the retaliation and harassment that Defendant

Donnarumma was perpetrating against her. Id. at 8-9. Her attempted Supplemental

Complaint explained her various medical and retaliation concerns in greater detail.

ECF No. 49-1. This Motion was denied on October 31, 2019 for technical reasons.

ECF No. 51. Ms. Williams’ counsel entered their first appearance on November 29,

2019. ECF No. 55. Ms. Williams filed a First Motion for Leave to Amend the

Complaint and a proposed amended complaint on June 30, 2020. ECF No. 82.

   IV.    LEGAL ARGUMENT

          A. Justice Requires Leave to Amend the Complaint

      Justice requires that Ms. Williams be allowed to amend her complaint. Under

Federal Rule of Civil Procedure 15(a), the court has discretion to allow an amended

complaint and should do so when justice so requires. Fed. R. Civ. P. 15(a); Shane v.

Fauver, 213 F.3d 113, 115 (3d Cir. 2000). Pleadings should be crafted to present

allegations clearly so that the issue may be decided on the merits. Foman v. Davis, 371

U.S. 178, 181 (1962). Therefore, Rule 15 provides a “directive in favor of amendment”

that must be “exercised within the context of liberal pleading rules.” Mullin v. Balicki,

875 F.3d 140, 150 (3d Cir. 2017) (quoting Berkshire Fashions, Inc. v. The M.V.

Hakusan II, 954 F.2d 874, 886 (3d Cir. 1992)); see also Arthur v. Maersk, Inc., 434

                                           5
         Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 6 of 15




F.3d 196, 206 (3d Cir. 2006) (“The liberality of Rule 15(a) counsels in favor of

amendment even when a party has been less than perfect in the preparation and

presentation of a case.”).

      Ms. Williams seeks to amend the complaint to clarify her legal claims and

reflect her understanding of the case now that she is represented by counsel. Through

this counseled Amended Complaint, Ms. Williams is now able to provide more

specific detail on the extent and nature of the ongoing constitutionally inadequate

medical care she has received at SCI Muncy. For example, Counsel has been able to

identify Defendants Leclerc, Burdette, and Slavova as individuals personally involved

in the denial of adequate care to Ms. Williams. Moreover, with the experience of

counsel, Ms. Williams is now able to describe the policies and practices implemented

or enforced by Defendants Correct Care Solutions, Inc. and Noel that have resulted in

deliberate indifference to her serious medical needs by, inter alia, consistently failing

to properly manage her diabetes or assess and treat her diabetic neuropathy. Id.

      Lastly, on the advice of Counsel and in the interests of judicial economy, Ms.

Williams seeks to remove Defendant Stark from the lawsuit with this Amended

Complaint. Although Ms. Williams has experienced ongoing harassment from

Defendant Stark, Ms. Williams recognizes that the necessary elements of a retaliation

claim against Defendant Stark may be difficult to establish. The Amended Complaint

lays out her claims and correctly identifies the Defendants. Therefore, justice requires

                                           6
        Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 7 of 15




that the court allow the amended complaint.

      B.     Ms. Williams’ Request to Amend the Complaint is Timely, in Good
             Faith and will not cause Undue Prejudice to the Defendants.

      The Court should grant leave to amend the complaint because Ms. Williams has

made a timely request in good faith that does not prejudice the Defendants. Ms.

Williams has not engaged in any of the behavior that would give a court pause such as

“undue delay, bad faith or dilatory motive on the part of the movant, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of the allowance of the amendment, futility of the

amendment, etc. . . . .” Foman v. Davis, 371 U.S. at 182. (1962). To the contrary, Ms.

Williams has consistently attempted to explain her concerns with the continued denial

of medical care at SCI Muncy, since the initial filing of her complaint, throughout the

pendency of this case, and tried to amend her complaint in the Fall of 2019. See, e.g.,

ECF No. 1, 2, 4, 34, 40, 49. Ms. Williams’ previous attempt at filing an amended

complaint was denied as she did not understand the rules of civil procedure and that

she needed to file a brief in support of the amendment. ECF No. 51. She has been

active in trying to pursue this case but has been hampered by her lack of legal

knowledge or experience.

      None of the traditional concerns that would militate against granting leave to

amend are relevant here. As a pro se litigant Ms. Williams identified Defendants and

stated her claims based on incomplete information, to the best of her ability, without
                                           7
         Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 8 of 15




sufficient documents or legal experience. While pro se, Ms. Williams made every

effort available to her to obtain the information necessary to explain her claims and

identify Defendants. However, with no legal training, Ms. Williams did not include

certain facts in her initial complaint, nor name all individuals personally involved in

the denial of care that are the basis for her claims.

      For example, in motions filed in conjunction with her initial complaint, Ms.

Williams explained that she was being denied adequate medical care for conditions

that were not mentioned in the complaint itself and which she now seeks to include in

her Amended Complaint, notably her diabetes and diabetic neuropathy. See ECF Nos.

2, 4. Further, on October 7, 2019, Ms. Williams filed a Motion for Supplemental

Complaint (“Supplemental Complaint”) in an attempt to amend her complaint and

clarify her claims. ECF. No. 49. The Supplemental Complaint included the same

medical information Ms. Williams is now attempting to add to her Complaint. ECF

No. 49-1, p. 13. The Court denied Ms. Williams’ attempt to amend her complaint

because she filed it incorrectly. ECF No. 51.

      Ms. Williams was not able to acquire counsel (Ms. Catherine Sevcenko) until

November 29, 2019 and February 26, 2020. ECF No. 55, 61. When PILP counsel

joined the case in February, the pandemic added an additional obstacle to progress in

the case. Since the state of emergency was declared, in-person communication with

Ms. Williams has been virtually impossible. Plaintiff’s counsel has only recently been

                                             8
          Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 9 of 15




able to acquire enough documentation and information to clarify Ms. Williams’ claims

and has filed the Motion for Leave to Amend Complaint as quickly as possible. ECF

No. 82.

      Permitting Ms. Williams to amend the complaint will not prejudice the

Defendants as the case remains in the beginning stages of discovery. 1 Defendant Stark

cannot be prejudiced by the Amended Complaint, as she is being removed as a



1
  Counsel for Defendants Stark and Donnarumma has indicated that they will object
to this motion as the First and Eighth Amendment claims have been impermissibly
joined. Under Federal Rule of Civil Procedure 20(a), “[p]ersons . . . may be joined in
one action as defendants if: (A) any right to relief is asserted against them jointly,
severally, or in the alternative with respect to or arising out of the same transaction,
occurrence, or series of transactions or occurrences; and (B) any question of law or
fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). It is
in the court’s discretion to sever parties where joinder is not required; the court should
exercise this discretion only where “joinder could result in prejudice, expense, or
delay.” Battle Force, L.L.C. v. Does 1-39, No. 12-6539-JBS-KMW, 2013 U.S. Dist.
LEXIS 153933, at *2 (D.N.J. Oct. 25, 2013). The Supreme Court has stated that
“entertaining the broadest possible scope of action consistent with fairness to the
parties; joinder of claims, parties and remedies is strongly encouraged.” United Mine
Workers of America v. Gibbs, 383 U.S. 715, 724 (1966).
       Here, all claims have been part of this litigation since the case was filed almost
three years ago. Both the DOC Defendants and Correct Care Solutions, Inc. have been
in this case since its inception. The Amended Complaint does not add new claims or a
new set of facts; rather, it elucidates the operative facts and claims that have been in
the case from the beginning. As any issue regarding joinder has been present
throughout this case, this issue should not be addressed by denying the Motion for
Leave to Amend the Complaint. Justice and fairness requires that Plaintiff be allowed
to present the facts for her claims in the most complete light as she has attempted to
do since filing this case. Should the Court believe that joinder is an issue that must be
addressed, Plaintiff respectfully requests that this Court first grant the Motion for
Leave to Amend the Complaint and then address issues related to joinder with
supplemental briefing once all Defendants are entered into the case.
                                            9
        Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 10 of 15




Defendant. Additional Defendants named in the Amended Complaint will enter the

case in essentially the same position as the existing Defendants. Since Ms. Williams

initially named as Defendants the then-Warden of SCI Muncy and Correct Care

Solutions, Inc., all new Defendants have been on notice of the existing litigation since

its inception. See ECF No. 1. Further, Ms. Williams directly named Defendant

Burdette as early as December 18, 2017, in her Motion to Appoint Counsel and

Defendant Noel in her Supplemental Complaint. ECF Nos. 4, 49-1.

      Despite Defendant CCS’s contentions to the contrary, Ms. Williams has

consistently described this case as encompassing continuing denial of medical care,

including failure to treat her diabetes and resulting conditions, and not just regarding

“lumps” and colon issues. Compare ECF No. 83, p. 3-5 (CCS describing the claims as

relating solely to lumps and her colon) with ECF No. 2, 4, 34, 49. Defense counsel

was made aware of Ms. Williams’ intention to have broader operative facts that mirror

the current Amended Complaint as early as December 18, 2017, the day her initial

complaint was filed, in her Motion to Appoint Counsel which identified issues with

her diabetes and related conditions. ECF No. 4. In her December 2017, April 2018,

and October 2019 filings, Ms. Williams has repeatedly attempted to describe

additional facts, now contained in the Amended Complaint, including failure to

manage her diabetes and treat her diabetic neuropathy. ECF Nos. 4, 34, 49-1.



                                          10
        Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 11 of 15




      Furthermore, Ms. Williams’ Eighth Amendment claims pertaining to new

Defendants are not futile. Futility of amendment occurs when the amended complaint

does not state a claim upon which relief can be granted. Garza v. Citigroup Inc., 192

F. Supp. 3d 508, 515 (D. Del. 2016). Ms. William’s Amended Complaint plainly

states a claim of deliberate indifference to her serious medical needs in violation of

her Eighth Amendment rights against the new Defendants. The Estelle standard of

deliberate indifference has two prongs: it requires (1) deliberate indifference of prison

officials, and (2) that the prisoner’s medical needs be “serious.” Monmouth Cty. Corr.

Inst’l Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987). Where there is knowledge

of the need for care accompanied by an intentional refusal to provide that care, “the

deliberate indifference standard has been met.” Id. (citing Ancata v. Prison Health

Servs., 769 F.2d 700, 704 (11th Cir. 1985)). A medical condition is considered

“serious” if it is “one that has been diagnosed by a physician as requiring treatment or

one that is so obvious that a lay person would easily recognize the necessity for a

doctor’s attention.” Monmouth, 834 F.2d at 347 (quoting Pave v. Fauver, 479 F. Supp.

456, 458 (D.N.J. 1979), aff’d, 649 F.2d 860 (3d Cir. 1981)). Prison staff also may not,

with deliberate indifference to medical needs, “opt for ‘an easier and less efficacious

treatment’ of the inmate’s condition.” Monmouth, 834 F.2d at 347 (quoting West v.

Keve, 571 F.2d 158, 162 (3d Cir. 1978)).

      Ms. Williams’ claims against the newly identified Medical Defendants meets

                                           11
        Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 12 of 15




all relevant prongs to establish an Eighth Amendment claim. Her conditions of

diabetes, diabetic neuropathy, and severe abdominal pain clearly constitute “serious”

medical conditions. Diabetes and diabetic neuropathy are known conditions and the

need for treatment and management is so obvious a layperson would easily recognize

the need for medical care. Further, outside providers flagged Ms. Williams’ diabetic

neuropathy and told prison officials that Ms. Williams needed to see an outside

specialist because of the seriousness of her conditions. ECF No. 82-1, p. 11-12, 16.

Therefore, the medical conditions at issue are plainly “serious” for purposes of the

Eighth Amendment.

      The Amended Complaint adequately pleads that Defendants Burdette, Slavova,

and LeClerc were aware of her diabetes and resulting neuropathy for years, but did not

consistently provide effective assessment or medications for either. ECF No. 82-1, p.

6; ECF No. 4, 34, 49-1. Despite the great risk of limb amputation with diabetic

neuropathy, Defendants have not monitored Ms. Williams’ neuropathy at all and their

primary treatment for resulting wounds on her lower limbs has consisted primarily of

clipping her toenails. ECF No. 82-1, p. 6; ECF No. 4, 34, 49-1. Further, when outside

providers prescribed Ms. Williams medications for her neuropathy pains and referred

her to a specialist, Defendants cancelled the prescriptions and referred appointments.

ECF No. 82-1, p. 11-12, 16. Ms. Williams’ neuropathy has progressed, and she has

endured extensive pain and suffering over the past several years as a result. These

                                          12
        Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 13 of 15




allegations plainly establish a violation of the Eighth Amendment.

      Lastly, Ms. Williams has clearly stated an Eighth Amendment claim against

Defendant Noel. In order to sue a private corporation contracted by a prison for

healthcare under §1983, a Plaintiff must demonstrate that the corporation has a custom,

policy, or practice that manifests deliberate indifference to a prisoner’s serious medical

needs. “[L]iability under § 1983 may be imposed on an official with final

policymaking authority if that official establishes an unconstitutional policy that, when

implemented, injures a plaintiff.” Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210,

223 (3d Cir. 2015); see also A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Detention

Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (“Individual defendants who are policymakers

may be liable under § 1983 if it is shown that such defendants, ‘with deliberate

indifference to the consequences, established and maintained a policy, practice or

custom which directly caused [the] constitutional harm.’”) (quoting Stoneking v.

Bradford Area Sch. Dist., 882 F.2d 720, 725 (3d Cir.1989)).

      Defendant Dr. Noel, who is sued in his official capacity, implemented a policy

or practice which exhibited deliberate indifference to Ms. William’s serious medical

needs. ECF No. 82-1, p. 22-23. As Chief of Clinical Services for the DOC, Dr. Noel

creates, implements, and oversees the DOC’s policies around diabetes management

and formulary medications. Id. at 6, 8. These policies do not adequately monitor or

manage diabetic glucose levels over time. ECF No. 82-1, p. 6. There is also a general

                                           13
        Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 14 of 15




practice of not monitoring progression of diabetic neuropathy supported by DOC’s

policies. Id. Finally, Defendant Noel has also overseen the implementation of a policy

or practice that prevents the use of effective medications for purely administrative

reasons. Id. at 8. Consequently, the Amended Complaint has also stated a supervisory

liability claim against Defendant Noel.

      Plaintiff is not attempting to add new legal claims, but rather seeks to provide

the factual basis for the claims she has already made. These expanded facts are not

new to the docket, as Ms. Williams has mentioned them at various points throughout

her pro se litigation. ECF No. 4, 34, 49-1. Therefore, in the interests of fairness, the

court should grant leave to amend the complaint so that she may clarify the claims,

add appropriate defendants, and remove Defendant Taylor Stark.

V.    CONCLUSION

      Wherefore Plaintiff Williams respectfully requests that this Honorable Court

grant leave to amend the complaint to add Defendants LeClerc, Burdette, Slavova, and

Noel, remove Defendant Stark, and to clarify Ms. Williams’ existing constitutional

claims of First Amendment retaliation and Eighth Amendment deliberate indifference

to serious medical needs.



                                       Respectfully submitted,

                                       /s/ Alexandra Morgan-Kurtz
                                       Alexandra Morgan-Kurtz
                                          14
      Case 1:17-cv-02323-SES Document 88 Filed 07/14/20 Page 15 of 15




                                 PA ID No. 312631
                                 PA Institutional Law Project
                                 100 Fifth Avenue, Ste 900
                                 Pittsburgh, PA 15222
                                 T: 412-434-6175
                                 amorgan-kurtz@pailp.org

                                 /s/ Amy Ernst
                                 Amy Ernst
                                 PA ID No. 328055
                                 PA Institutional Law Project
                                 115 Farley Circle, Suite 110
                                 Lewisburgh, PA 17837
                                 T: 570-523-1104
                                 aernst@pailp.org

                                 /s/ Catherine Sevcenko
                                 Catherine Sevcenko
                                 National Council for Incarcerated and
                                 Formerly Incarcerated Women and Girls
                                 300 New Jersey Ave, NW #900
                                 Washington, DC 20001
                                 T: (412) 434-6175
                                 csevcenko@thecouncil.us
                                 Admitted pro hac vice


                                 Counsel for Plaintiff
Date: July 14, 2020




                                    15
